DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/09/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 13 and 18 have been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 13 over Moore, Herrington, Shoop, and Vynckier has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-18
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			13
Amended claims: 				1, 6, 7, and 17
New claims: 					None
Claims currently under consideration:	1-12 and 14-18
Currently rejected claims:			1-12 and 14-18
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2005/0053697) in view of Herrington (Herrington, T.M., Vernier, F.C, “Vapour pressure and water activity”, 1995, Physico-Chemical Aspects of Food Processing, Blackie Academic & Professional,  edited by Beckett, S.T., pages 1-3), Shoop (US 2018/0368452), and Vynckier (Vynckier et al., “Hot-melt co-extrusion: requirements, challenges and opportunities for pharmaceutical applications”, 2013, Journal of Pharmacy and Pharmacology, vol. 66, pages 167-179).
Regarding claim 1, Moore teaches a method for producing a filled cluster product (corresponding to granola pieces) ([0002]) comprising: (A) providing a center material having a first viscosity at 23°C that is sufficient to maintain the center material in a rigid shape, and a second viscosity at a temperature in the range of 40-80°C that is sufficiently low for the center material to be extruded (corresponding to fruit paste, yogurt compound, custard-based filling, chocolate-based filling, a fat-based compound, a cream filling, or a sugar-based compound) ([0060]); (B) providing an outer shell material ([0059]) comprising: a binder, a plurality of delicate exclusions (corresponding to crisp rice) in an amount of 0-20 wt.% of the outer shell material, and granola cereal in an amount of 0-50 wt.% of the outer shell material (Table 4 on page 3); (D) co-extruding the center material and the outer shell material through a die and annulus such that the die and annulus form the outer shell material into a hollow shape and form the center material into a solid shape that fills the hollow shape of the outer shell material to produce a rope; (E) cutting the rope laterally into a plurality of pieces, each of the plurality of pieces comprising first and second cut ends, the first and second cut ends each comprising an exposed center material surface ([0060], Figure 4c); (F) baking each of the plurality of pieces at a temperature of less than 177°C (corresponding to a temperature of less than 350°F) ([0056]).  Although Moore teaches the outer shell material of the granola product comprises delicate exclusions in an amount of up to 20 
However, Herrington teaches that water activity (corresponding to the amount of desorbable water) depends on atmospheric humidity, temperature, water content, and the nature and concentration of water-soluble substances in the food (page 2, paragraph 2).  Shoop teaches a food product comprising an inner core and grain-based outer coating (Abstract) made from granola and discloses that granola typically comprises at least one grain-based product ([0047]) such as puffed rice, puffed corn, puffed quinoa, and puffed groats (corresponding to oats), puffed amaranth, and puffed spelt ([0033], [0046]).  Vynckier teaches that co-extrusion is defined as the simultaneous hot-melt extrusion of two or more materials through the same die (page 167, column 1, paragraph 1) and that co-extrusion became popular in the food industry to make food products with a cereal-based outer layer and fat-, sugar-, or water-based filling (page 167, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Moore in order to provide a binder with a water activity that falls within the claimed water activity range as taught by Herrington.   As the binder water activity is a variable that can be modified, among others, by adjusting atmospheric humidity, temperature, water content, and the nature and concentration of water-soluble substances in the food, the binder water activity would have been considered a result effective In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious for a person of ordinary skill in the art to have modified the content of delicate exclusions in the outer shell material produced by the method of Moore by using the delicate exclusions as the at least one grain-component that is required for the production of granola as taught by Shoop.  Since Moore teaches that the outer shell material comprises 0-20 wt. % puffed rice and 0-50 wt. % granola cereal, but does not disclose the ingredients of the granola cereal, a skilled practitioner would be motivated to consult an additional reference such as Shoop in order to determine suitable 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Moore to include heating the center material and outer shell material in the extrusion apparatus to a temperature that fall within the claimed temperature range as taught by Vynckier.  Since Vynckier teaches that co-extrusion requires the core and outer materials to both be heated, a skilled practitioner would readily recognize that the heating involves temperatures above room temperature, which is about 23°C, and includes a range of temperatures that overlap the claimed temperature range, rendering it obvious.  Also, the disclosure in Vynckier that co-extrusion is known in the food industry to make foods with a cereal-based outer coating and a fat-, sugar-, or water-based filling indicates that it is within the ambit of a skilled practitioner to determine a suitable temperature for heating the materials in the extrusion apparatus, which also renders the claimed temperature range obvious.  
Regarding claim 2, Moore teaches the invention as disclosed above in claim 1, including the filled cluster product can be formed with an arbitrary shape ([0064]) such as a spheroidal shape (Shoop [0036]) and that the outer shell material covers the exposed 
Regarding claim 3, Moore teaches the invention as disclosed above in claim 1, including step (A) further comprises providing a center material comprising a fat-based material selected from the group consisting of: nut butter, seed butter (Shoop [0030], [0036]), and chocolate (Moore [0060]).
Regarding claim 4, Moore teaches the invention as disclosed above in claim 1, including step (A) further comprises providing a center material comprising a water-based material selected from the group consisting of: caramel and nougat (Moore [0060]).
Regarding claim 5, Moore teaches the invention as disclosed above in claim 1, including step (B) further comprises a plurality of delicate exclusions selected from the group consisting of: puffed rice (Moore, Table 4 on page 3), puffed corn, puffed quinoa, and puffed groats (correspond to oats), puffed amaranth, and puffed spelt (Shoop [0033], [0046]).
Regarding claim 6, Moore teaches the invention as disclosed above in claim 1, including the binder is selected from the group consisting of: a carbohydrate (corresponding to corn syrup) ([0033]) or a water-based material (corresponding to water) ([0044]). 
Regarding claim 7, Moore teaches the invention as disclosed above in claim 1, including the binder comprises an ingredient selected from the group consisting of: corn syrup, sugar (Moore [0033]), brown rice, syrup, honey, molasses, and agave (Shoop [0035], [0048]). 
Regarding claim 8, Moore teaches the invention as disclosed above in claim 1, including the binder comprises corn syrup and corn syrup solids in amounts of 40-60 wt.% and 0-prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Furthermore, the production of binders for granola products is known in the art (Moore [0004]) and the water added to the binder syrup during mixing will create contents of corn syrup (resulting from the combination of the corn syrup and the rehydrated corn syrup solids) that overlap the claimed range.  Since the present disclosure does not specify a threshold for determining a corn syrup as being “reduced calorie” and corn syrup is well-known in the food industry, the corn syrup disclosed by Moore is considered to encompass “reduced calorie corn syrup”.  Therefore, the claim is rendered obvious.
Regarding claim 9, Moore teaches the invention as disclosed above in claim 1, including the binder comprises glycerin in an amount of 5-15 wt.% (Moore, Table 3 on page 3), which overlaps the claimed content range.
Regarding claim 10, 
Regarding claim 11, Moore teaches the invention as disclosed above in claim 1, including the binder comprises vegetable oil in an amount of 5-15 wt.% (Moore, Table 3 on page 3), which overlaps the claimed range.
Regarding claim 12, Moore teaches the invention as disclosed above in claim 1, including the holding time for the wet dough formed from the combined binder syrup and granola mixture is bound by the possibility of microbial spoilage due in part to the moisture content of the dough (Moore [0047]) and that lower water activity is used to control microbial growth (Herrington, page 2, paragraph 4).  Herrington teaches that the effect of water activity on the stability of food depends on the humectants used such as lecithin (page 3, paragraph 2).  From the disclosure of Herrington, a skilled practitioner would recognize that lecithin can be added to the wet dough as a humectant to lower water activity and prevent microbial growth.  Since water activity is a result-effective-variable as described above in the rejection of claim 1 and the order of mixing ingredients is variable, the amount of lecithin in the binder is variable as well; thereby, rendering the claim obvious. 
Regarding claim 14, 
Regarding claim 15, Moore teaches the invention as disclosed above in claim 1, including co-extrusion requires the core and outer materials to both be heated (Vynckier, page 167, column 1, paragraph 1) and that co-extrusion became popular in the food industry to make food products with a cereal-based outer layer and fat-, sugar-, or water-based filling (Vynckier, page 167, column 2, paragraph 1).  These disclosures at least suggest that it is within the ambit of a skilled practitioner to determine a suitable temperature above room temperature for the heating in step (C), which includes a range of temperatures that overlap the claimed temperature range, rendering it obvious.
Regarding claim 16, Moore teaches the invention as disclosed above in claim 1, including the binder comprises water ([0044]).  Moore does not specify an amount of water that is added to the binder, but teaches that water added to the binder and/or the dough create a wet dough when the binder and granola mixture are combined wherein the water content is 10-16 wt. % ([0043]).  Therefore, depending on the order in which the ingredients are mixed, contents of water in the binder overlap the claimed content range.
Regarding claim 17, Moore teaches the invention as disclosed above in claim 1, including the binder comprises glycerin in an amount of 5-15 wt.% and vegetable oil in an amount of 5-15 wt.% (Moore, Table 3 on page 3) which can be canola oil (Shoop [0089]).  Moore also teaches the binder comprises corn syrup and corn syrup solids in amounts of 40-60 wt.% and 0-20 wt.%, respectively (Moore, Table 3 on page 3) and that water is added to the binder mixture (Moore [0044]).  The production of binders for granola products is known in the art (Moore [0004]) and the water added to the binder syrup during mixing will create contents of corn syrup (resulting from the combination of the corn syrup and the rehydrated corn syrup solids) that overlap the claimed range.  
Regarding claim 18, Moore teaches the invention as disclosed above in claim 1.  Although the prior art does not teach the binder material to comprise the viscosities recited by claim 18, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such viscosities do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Response to Arguments
Claim Objections: Applicant canceled claim 13 which moots its objection and the objection of claim 18.

Claim Rejections – claims 1-18 over Moore, Herrington, Shoop, and Vynckier: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant’s cancelation of claim 13 moots its rejection (Applicant’s Remarks, page 7, paragraph 1).  Applicant stated that, in order to establish prima facie obviousness, there must be some teaching, suggestion, or motivation either in the references or in the knowledge generally available to one of ordinary skill in the art to modify or combine the reference teachings and that none of the cited references reasonably teaches or suggests at least the feature of the water activity of the binder as recited in present independent claim 1.  Applicant argued that claim 1 recites a method that includes providing an outer shell comprising a binder which comprises a maximum water activity of 0.35 while Moore specifically teaches a method for making a chewy granola that involves adding extra water to the ordinary ingredients and allowing the dough to rest in order for the granola to absorb extra water.  Applicant stated that Moore teaches that “extra water” means that the amount of water in the wet granola dough composition exceeds 6% by weight and that Table 4 of Moore shows that the ingredients for the granola include dry ingredients, binder syrup, and water.  Applicant stated that the product of Moore cannot be said to have a maximum binder water activity of 0.35 due to its teaching of extra water to form the dough.  Applicant argued that there is no motivation to modify the disclosure of Moore with a reasonable expectation of success to arrive at the claimed binder water activity based upon the teachings of Herrington, Shoop, and/or Vynckier because they do 
However, Examiner points out that present claim 1 requires the binder itself to have a maximum water activity of 0.35, not for the outer shell material comprising the binder and plurality of exclusions to have a maximum water activity of 0.35.  Moore teaches that the extra water is added to the granola dough (Table 4 on page 3), not to the binder itself (Table 3 on page 3).  Therefore, the extra water added to the dry ingredients and previously-prepared binder composition to form the granola dough taught by Moore has no bearing on the water activity of the previously-prepared binder composition itself.  As described in the rejection of claim 1 above, one of ordinary skill in the art would have optimized, by routine experimentation, the atmospheric humidity, temperature, water content, and the nature and concentration of water-soluble substances in the binder produced in the method of Moore to obtain the desired water activity as taught by Herrington (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Also, since the extra water is added to the dry ingredients and previously-prepared binder 
Applicant pointed out “that a variable must be recognized as contributing to a specific result before it can be acknowledged as prima facie obvious to determine the optimum or workable range of the variable”.  Applicant argued that none of cited references, taken alone or in combination, teach, suggest, or even recognizes the advantageous effects of a binder water activity in the context of the claimed method for making a filled cluster product.  Applicant stated that the teaching of extra water in Moore would result in a high water content and higher binder water activity in opposite of the present invention and therefore, the Examiner has not set forth a prima facie showing that it would be obvious to determine the optimum low binder water activity or the claimed binder water activity (Applicant’s Remarks, page 10, paragraph 1-2).
However, Examiner points out that Herrington discloses that water activity is an important concept in food technology for advantageous reasons such as prolonging shelf-life, slowing the growth rate of organisms, slowing the formation of chemical changes, producing aroma, and avoiding unacceptable mouthfeel due to the migration of water (page 1, paragraph 4 – page 1).  Therefore, the cited prior art does recognize water activity as contributing to several specific results and it can be acknowledged as prima facie obvious to determine the optimum or workable range of the variable.  Also, as described above, Moore teaches that the extra water is added to the granola dough (Table 4 on page 3), not to the binder itself (Table 3 on page 3).  Therefore, the extra water added to the dry ingredients and previously-prepared binder composition to form the granola dough has no bearing on the water activity of the previously-prepared binder 
Applicant then stated that the cited references also fail to disclose, teach, or suggest: (1) the first and second viscosity of the center material; (2) the plurality of exclusions comprising greater than 40% by weight of the outer shell material; and (3) heating the center material and the outer shell to a temperature of 40-80°C in an extrusion apparatus as recited in claim 1 because the Examiner takes the position that it would be obvious to combine the references, modify the disclosure of Moore, and optimize each of these variables without recognizing the variables as contributing to a specific result.  Applicant argued that none of cited references, taken alone or in combination, teach, suggest, or even recognizes the advantageous effects of these claimed features in the context of the claimed method for making a filled cluster product and therefore, do not render the claimed invention obvious (Applicant’s Remarks, page 10, paragraph 3- page 11, paragraph 1).
However, as described in the rejection of claim 1, the combination of Moore and Shoop teaches that the content of delicate exclusions in the outer shell material is an amount of 0-70 wt. % (sum of the content of 0-20 wt. % puffed rice and content of 0-50 wt. % granola cereal) which overlaps the claimed content range.  Since Moore teaches that the outer shell material comprises 0-20 wt. % puffed rice and 0-50 wt. % granola cereal, but does not disclose the ingredients of the granola cereal, a skilled practitioner would be motivated to consult an additional reference such as Shoop in order to determine suitable 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791